DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2021.
Applicant’s election without traverse of claims 1-13 in the reply filed on 11 February 2020 is acknowledged.
Applicant’s reply did not include an election of species (see Restriction Requirement page 4); however, because all of the claims are drawn to embodiment 2 shown in figs 7-12B, embodiment 2 is elected by original presentation, and Applicant’s failure to elect an embodiment does not preclude examination.
The requirement is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 are rendered indefinite by the recitation “a fold line” because it is not clear if this is included in or in addition to plurality of fold lines recited in claim 1.
Claim 7 is rendered indefinite by the recitation “it” in the second to last line.  To what is “it” referring, the object, the end panel, or the folded sheet?
Claim 8 recites the limitation "the panels" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for “plurality of panels” but not “panels.”
Claim 9 is rendered indefinite by the recitation “the folded sheet unfolds” because it is not clear if this is a functional recitation (e.g., the folded sheet is configured to unfold) or a method step (e.g., unfolding the folded sheet).
Claim 11 is rendered indefinite by the period at the end of line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overton (US 2008/0190980) in view of Diakonov (US D764765 S).

As to claim 1, Overton discloses a method of storing an object in a garment including a waistband pocket (belt with expandable pouch, title), the method comprising: obtaining a garment (belt, title) including:
a waistband defining an interior, user-facing surface (belt 20 and portions of pouch 10, figs 1-3) and an opposite, exterior surface (figs 1-3), the waistband including a top edge and a bottom edge (figs 1-3), and a dynamic pocket (pouch 10) comprising a resilient sheet (pp 0031 discloses elastic/ expandable fabric) coupled to the interior surface of the waistband (figs 1-3, it is noted that the pocket is the space between the interior and exterior surface occupied by 30, such that the pocket could be considered to be on the interior surface of the waistband or the exterior surface of the waistband, if Applicant is intending to define the pocket opening as being on the interior or exterior surface of the waistband, then this has not been claimed) such that a pocket cavity is defined between the sheet and the interior surface of the waistband (occupied by 30 in fig 3), the resilient sheet comprising a plurality of panels folded along a plurality of fold 
Overton does not disclose a leg portion coupled to the bottom edge of the waistband.
Diakonov teaches a similar method including obtaining a garment (athletic garment, title) including a waistband (figs 1-11), a leg portion coupled to the bottom of the waistband (figs 1-11), and a dynamic pocket (figs 1-11).
Overton and Diakonov are both drawn to pockets worn on the wearer’s waist.  The only difference is that Overton’s waistband/ belt is worn independently of a leg portion (although would be coupled to a leg portion when worn in combination with a lower body garment) and Diakonov’s waistband is worn in combination with a leg portion).  Providing the pocket of Overton on the waistband and leg portion of Diakonov would be a matter of substituting one known pocket construction for another.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the combination of Overton’s dynamic pocket and Diakonov’s waistband and leg portion, for the purpose of allowing the wearer to carry objects on his or her body without employing his or her hands and without wearing an additional belt (Diakonov figs 3, 7, 9, 11), and for providing the desired body coverage for insulation and wearer comfort.



As to claim 3, Overton as modified discloses the method according to claim 2, wherein the method further comprises positioning the object between the end panel and the sheet (Overton figs 3, 7, 9).  

As to claim 5, Overton as modified discloses the method according to claim 1, wherein: the panels are configured to unfold along the plurality of fold lines to increase the height of the resilient sheet beyond the top edge of the waistband (capable of unfolding and intended to unfold as shown in Overton figures 3, 6, 7, 8, 9, and 12); and the method further comprises unfolding the panels to increase the height of the resilient sheet beyond the top edge of the waistband (Overton figures 3, 6, 7, 8, 9, and 12).  

As to claim 6, Overton as modified discloses the method according to claim 1, wherein the resilient sheet is folded along a fold line to define an end panel (Overton 46 in figs 5 and 7); the end panel fold line defines a top edge of the resilient sheet (figs 1, 2, 5, 10, 11); and the method comprises unfolding the panels to increase the height of the top edge of the resilient sheet beyond the top edge of the waistband (Overton figures 3, 6, 7, 8, 9, and 12).  


a waistband defining an interior, user-facing surface (belt 20 and portions of pouch 10, figs 1-3) and an opposite, exterior surface (figs 1-3), the waistband including a top edge and a bottom edge (figs 1-3), and a waistband pocket (pouch 10)  on the interior surface of the waistband (figs 1-3, it is noted that the pocket is the space between the interior and exterior surface occupied by 30, such that the pocket could be considered to be on the interior surface of the waistband or the exterior surface of the waistband, if Applicant is intending to define the pocket opening as being on the interior or exterior surface of the waistband, then this has not been claimed), the waistband pocket comprising a resilient sheet (pp 0031 discloses elastic/ expandable fabric) secured to the waistband to define a pocket interior between the waistband interior surface and the resilient sheet (occupied by 30 in fig 3), the resilient sheet including a fold line (pp 0049 discloses pleats which are the functional and structural equivalent of folds) defining an end panel (46 or 11 between left and right folds) folded onto the resilient sheet to form a lid configured to cover an object (46 or 11 between left and right folds); inserting the object into the pocket interior (30, 50, 51, and/ or 52); and positioning the object between the end panel and the folded sheet such that it is covered by the lid (figs 3, 6, 7, 8, 9, and 12).  
Overton does not disclose a leg portion coupled to the bottom edge of the waistband.

Overton and Diakonov are both drawn to pockets worn on the wearer’s waist.  The only difference is that Overton’s waistband/ belt is worn independently of a leg portion (although would be coupled to a leg portion when worn in combination with a lower body garment) and Diakonov’s waistband is worn in combination with a leg portion).  Providing the pocket of Overton on the waistband and leg portion of Diakonov would be a matter of substituting one known pocket construction for another.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the combination of Overton’s pocket and Diakonov’s waistband and leg portion, for the purpose of allowing the wearer to carry objects on his or her body without employing his or her hands and without wearing an additional belt (Diakonov figs 3, 7, 9, 11), and for providing the desired body coverage for insulation and wearer comfort.

As to claim 8, Overton as modified discloses the method according to claim 7, wherein the resilient sheet comprises a plurality of panels folded along a plurality of fold lines (pp 0049 discloses pleats which are the functional and structural equivalent of folds), the panels are configured to unfold along the plurality of fold lines to increase the height of the resilient sheet (pp 0049-0050 and figs 1-14); and the method comprises unfolding the panels along the plurality of fold lines to increase the height of the resilient sheet (figs 3, 6, 7, 8, 9, and 12).  

As to claim 9, Overton as modified discloses the method according to claim 7, wherein: the resilient sheet comprises a plurality of folds (pp 0049 discloses pleats which are the functional and structural equivalent of folds); the folded sheet unfolds from a first configuration, in which a pocket top edge is positioned proximate with the top waistband edge (figs 1-12), to a second configuration, in which the pocket top edge extends beyond the waistband top edge (figs 3, 6, 7, 8, 9, and 12); and the method further comprises unfolding the folded sheet from the first configuration to the second configuration (pp 0049-0050 and figs 1-14).  

As to claim 11, Overton as modified discloses the method according to claim 7, wherein the resilient sheet includes: a bottom edge secured to the waistband bottom edge via stitching (pp 0038, 0047). a first lateral side and a second lateral side; and each of the first lateral side and the second lateral side is secured to the waistband via stitching (pp 0038, 0047, and/ or 19a, 19b).  

As to claim 12, Overton as modified discloses the method according to claim 7, wherein: the resilient sheet comprises a plurality of panels and a plurality of fold lines (pp 0049 discloses pleats which are the functional and structural equivalent of folds, figs 1-14); each fold line layers a first panel of the plurality of panels over a second panel of the plurality of panels (figs 5-7); and insertion of the object into the pocket unfolds the folded sheet (pp 0049-50, figs 3, 6, 7, 8, 9, and 12).  

.

Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overton (US 2008/0190980) in view of Diakonov (US D764765 S) as applied to claims 3 or 7 above, and further in view of Do (US 20130048687 A1).

As to claim 4, Overton as modified discloses the method according to claim 3, wherein: the sheet further includes binding located along an edge of the end panel (Overton 19a, 19b, 17, 18, 14, or the structures disclosed in pp 0048), but does not expressly disclose positioning the object further comprises sliding the end panel edge including the binding along the object.  
Do teaches a similar method (hipband pouch, title) including positioning the object further comprises sliding the end panel edge including the binding along the object (pp 0004 and 0028 discloses sliding the item/ object).
Sliding is a known method of inserting an object into a pocket.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have slid the end panel edge including the binding along the object for the purpose of using the object to push open the pleats/ folds.


Do teaches a similar method (hipband pouch, title) including positioning the object further comprises sliding the end panel edge including the binding along the object (pp 0004 and 0028 discloses sliding the item/ object).
Sliding is a known method of inserting an object into a pocket.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have slid the end panel edge including the binding along the object for the purpose of using the object to push open the pleats/ folds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar waistbands with pockets or garments with pockets cited on attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732